Title: From Alexander Hamilton to Thomas Parker, 16 November 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            NY. Novr. 16th. 99
          
          I have received your letter of the fifth instant with it’s enclosures.
          The statement of Articles delivered to Captain Bishop’s company has been sent to the Ast. Qur. Mr. General, and he has been requested to take immediate measures for having them replaced.
          It is not contemplated, at present, to appoint The law has not provided for the appointment of permanent Judge Advocates at the different positions—
          I have written to the Ast. Qur. Mr. Genl. respecting the land which you have contracted for, and directed him to furnish you with the necessary funds.
          I am perfectly satisfied with the exertions you have made for the accomplishment of the objects relating to Winter Quarters, and am well convinced that the failure in providing accommodations for the whole of the troops has not proceeded from any want of zeal or activity in you.
          With great
          Colonel Parker—
          
            As soon as Genl Pinckney shall arrive within the limits of Virginia you will address yourself to him, and all direct communication between you and me will, of course, cease— as to all matters of service which shall afterwards arise
          
        